Citation Nr: 0412371	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  99-15 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 40 percent disabling. 
 
2.  Entitlement to an increased rating for residuals of vein 
harvesting of the right leg with tender scar, currently 
evaluated as 20 percent disabling.  
 
3.  Entitlement to an increased rating for dermatitis, 
currently evaluated as 10 percent disabling. 
 
4.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 until 
August 1968.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002) was 
promulgated which obligates VA to heighten its duty to assist 
the veteran.  It is observed that the appellant has not been 
fully informed of his rights with respect to the claims for 
increased ratings.  Notice was sent to him concerning the 
claim for a total rating based on unemployability due to 
service-connected disability.  However, the April 2001 notice 
letter made reference to claims for service connection and 
not increased ratings.  There is no duty-to-assist 
notification that adequately conveys to the appellant the 
allocation of the burden of producing evidence; that is, 
which evidence VA will obtain and which evidence the veteran 
must provide in support of such claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO should thus 
provide the veteran with the appropriate notice under the 
VCAA.

The veteran asserts that the symptoms associated with his 
service-connected low back disability and skin disorders are 
more disabling that reflected by the currently assigned 
disability evaluations and warrant higher ratings.  He 
contends that he is totally disabled and unable to secure any 
gainful employment because of service-related disabilities 
for which a total rating based on unemployability is 
warranted.  

The Board notes that subsequent to the most recent statement 
of the case and supplemental statement of the case both dated 
in August 2002, the rating criteria for spine disorders, 
specifically, intervertebral disc syndrome, was revised 
effective September 2002 and again effective September 2003.  
Effective July 2002 the rating criteria for skin disorders 
was revised.  In view of these revisions, the Board is of the 
opinion that specialized examinations are warranted.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 
(2002) and Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should 
request that the veteran provide any 
evidence in his possession relative to 
his claim which has not been previously 
submitted.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
his service-connected disabilities from 
June 1997 to the present.  After securing 
any necessary release required, the RO 
should obtain all identified records is 
not already in the claims folder.  

3.  The RO should then ensure that all 
relevant records of treatment by the VA 
facilities in Bay Pines, Ft. Myers, and 
Port Charlotte, covering the period from 
August 2002 to the present are associated 
with the veteran's claims file.

4.  The RO should then schedule the 
veteran for VA examination by a 
neurologist to determine the severity of 
his lumbar spine disability.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  In addition to an 
electromyogram and nerve conduction 
studies any other tests deemed necessary 
should be performed, to include an.  It is 
requested that the examiner obtain a 
detailed clinical history to include the 
frequency of any incapacitating episodes.  
The veteran's lumbosacral spine should be 
examined for degrees of range of motion.  
The examiner should also be asked to note 
the normal ranges of motion of the 
lumbosacral spine.

The examiner should be requested to 
determine whether the lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination and 
any neurological involvement.  Further, 
the examiner should be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over a 
period of time.  The examiner is requested 
to evaluate whether any painful 
symptomatology may be characterized as 
severe or pronounced.

If neurological involvement is identified 
involving the lumbosacral spine, the 
examiner is requested to identify the 
nerve(s) involved and indicate whether the 
degree of paralysis is complete or 
incomplete.  If incomplete paralysis is 
indicated, the degree of such should be 
characterized in terms of moderate, 
moderately severe, or severe.  The 
examiner should also provide an opinion as 
to the impact of the service-connected 
back disability on the veteran's 
employability.  A complete rationale for 
any opinion expressed should be included 
in the report.  

5.  The veteran should also be 
scheduled for a special VA dermatology 
examination to ascertain the current 
status of the service-connected skin 
disorder and residuals of vein 
harvesting of the right leg.  All 
clinical findings should be reported in 
detail.  The claims file must be made 
available to the physician designated 
to examine the veteran.  The examiner 
should describe the manifestations of 
the veteran's skin disorders in 
accordance with the pertinent rating 
criteria for evaluation of the 
condition.  Specifically, he or she 
should state whether there is exudation 
or itching that is constant, extensive 
lesions or marked disfigurement.  The 
examiner should also indicate whether 
there is ulceration or extensive 
exfoliation or crusting, or systemic or 
nervous manifestations, or an 
exceptionally repugnant condition.  The 
physician should state whether systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs have been 
required for the condition during the 
past 12-month period, and if so, the 
duration of that therapy.  The examiner 
is requested to indicate the percentage 
of the entire body affected.   In 
addition, the examiner should relate 
whether the appellant's skin disorders 
affect an exposed area and to what 
percent.  
As to associated scarring, the examiner 
should provide the length and width of 
the scars as well as the areas of the 
scars in terms of square inches.  He or 
she should also indicate whether such 
scars are superficial, unstable, or 
painful on examination and/or cause 
limitation of motion. 

6.  Thereafter, the RO should re-
adjudicate the claims on appeal, to 
include consideration of the revised 
rating criteria.  If the benefits sought 
are not granted, the veteran should be 
furnished a supplemental statement of the 
case, to include the revised rating 
criteria, and an opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




